Citation Nr: 1122257	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  05-25 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for testicular cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.  He served in the Republic of Vietnam.  For purposes of this decision, exposure to herbicides is conceded.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which the RO denied service connection for testicular cancer.

This appeal was previously before the Board in May 2010.  The Board remanded the claim so that the Veteran could be scheduled for a Travel Board hearing.  The case has been returned to the Board for further appellate consideration.

On his August 2005 substantive appeal VA Form 9, the Veteran indicated that he wished to have a Travel Board hearing at the RO.  He was scheduled for a July 12, 2006 hearing.  On June 26, 2006, VA received his request for postponement of the hearing in order that he could obtain additional medical information.  As this request was timely filed, the postponement was granted (see 38 C.F.R. § 20.704 (c)).  

On June 20, 2007, the Veteran was informed that he was scheduled for a Travel Board hearing on August 6, 2007.  On June 27, 2007, VA received his request for postponement of the hearing in order that he could obtain additional medical information.  As this request was timely filed, the postponement was granted (see 38 C.F.R. § 20.704 (c)).  

On February 9, 2010, the Veteran was informed that he was scheduled for a Travel Board hearing on March 11, 2010.  On February 23, 2010, VA received his request for postponement of the hearing in order that he could obtain additional medical information.  As this request was timely filed, the postponement was granted (see 38 C.F.R. § 20.704 (c)).  

The Veteran was last scheduled for a hearing for July 14, 2010.  On June 28, 2010, VA received his request for postponement of the hearing in order that he could obtain additional medical information.  In a March 2, 2011 letter, an Acting Veterans' Law Judge denied his request for a postponement.  In a March 5, 2011 letter, the Veteran stated that "I will not attend a final appeal until I have all of my medical records. . . I DO NOT ACCEPT the fact that VA has discarded all of my medical records regardless of the number of times I am informed by "official" correspondence from this Department of the Federal Government."  For reasons explained below, good cause has not been shown to once again postpone the requested hearing.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  The Veteran served in Vietnam and his exposure to Agent Orange is conceded.

3.  The Veteran was diagnosed with testicular cancer in 1976.  There is no evidence in the record to link the Veteran's testicular cancer to Agent Orange or to active military service.  Testicular cancer has been found to be a health outcome not associated with exposure to certain herbicide agents by the National Academy of Sciences (NAS).


CONCLUSION OF LAW

Testicular cancer was not incurred in or aggravated by service nor was it developed as a result of herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his service connection claim in July 2003.  Thereafter, he was notified of the provisions of the VCAA by correspondence dated in September 2003.  The letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in November 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  Additional notice as to these matters was provided in a March 2006 letter.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claim file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The Veteran's service treatment records and available VA treatment records were obtained and associated with his claims file.  Extensive efforts were made to obtain any available treatment records from the Washington, D.C. VA Medical Center from the 1970s and 1980s.  In May 2010, the RO made a formal finding of unavailability of these 30 to 40-year old records.  He was afforded a VA medical examinations in August 2006 to assess the current nature of his claimed Agent Orange symptoms.  

VA need not conduct a nexus examination with respect to the claim for service connection for testicular cancer on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as there is no evidence establishing an event, injury or disease occurred in service, and there is no indication that the Veteran has persistent symptoms since service (the Veteran has stated that six years after service he noticed a lump in his testicle).

Furthermore, aside from those records officially determined to unavailable, the Veteran has not identified any additional relevant evidence that has not otherwise been requested or obtained.  He has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.


Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2009).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962 and ending on May 7, 1975). 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran served in Vietnam during this period.

If a Veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  These diseases include chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, multiple myeloma, non- Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers and soft-tissue sarcomas.  38 C.F.R. § 3.309(e).

The Secretary of VA has also determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42, 600 (June 24, 2002)

In July 2009, the National Academy of Sciences (NAS) issued "Veterans and Agent Orange: Update 2008" (Update 2008).  A determination was made by the Secretary of Veteran's Affairs, based upon Update 2008 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for several health outcomes, to include: Cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate).  See Health Outcomes Not Associated with Exposure to Certain Herbicide Agents; Veterans and Agent Orange; Update 2008, 75 Fed. Reg. 247 (December 27, 2010).

The Federal Circuit has also held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

Factual Background and Analysis

In July 2003, the Veteran filed a claim for service connection for testicular cancer.  He noted that his cancer began in 1976, and he contends that it developed as a result of his exposure to Agent Orange during service in Vietnam.

As noted above, the Veteran served in Vietnam and his exposure to Agent Orange is conceded.

Service treatment records do not contain complaints of, or treatment for testicular cancer, or any other disorders of the testes.

In an April 1976 discharge summary from University Hospital in San Diego, California it was stated that the Veteran first noticed a lump in his right testicle approximately two months prior to admission.  He underwent a radical orchiectomy in April 1976.  A specimen sample indicated predominantly teratocarcinoma of the right testicle with some elements of embryonal cell carcinoma and seminoma, and one small focus of what was felt to be choriocarcinoma.  Pathology on excised lymph nodes found no evidence of metastatic disease. 

The Veteran provided several written statements, including one from February 2010, detailing his move to Washington, D.C. after his cancer diagnosis.  In one letter, he stated that he then received treatment from the Washington, D.C. VAMC from 1976 until 1986.  (See Veteran's letter dated July 23, 2007).

The RO made ten unsuccessful attempts to obtain treatment records from 1976 to 1986 from the Washington, D.C. VAMC, as outlined to the Veteran in a letter dated May 23, 2008.  In May 2010, the RO issued a memorandum of a formal finding of unavailability of these 30-year old records.  Notice of the unavailability of the records was sent to the Veteran on May 19, 2010.  The Veteran has indicated in several statements that he did not keep copies of his records. 

In September 2002, the Veteran participated in an Agent Orange questionnaire and evaluation.  He noted he was diagnosed with testicular cancer in 1976, and was treated with surgery and chemotherapy.  He stated he was informed that he had the worst of the four types of cancer.  He also stated that he has received no treatment for testicular cancer since 1986.

After the Agent Orange questionnaire and evaluation, the Veteran was afforded a VA genitourinary examination; his claims file was available and reviewed in conjunction with the examination.  The Veteran noted he was treated for testicular cancer in 1976, and he reported he was treated with chemotherapy.  He denied any current medical problems; he had no long-term major illnesses and he did not take any long-term prescription medications.  The Veteran described numerous somatic complaints, including: insomnia, chronic fatigue, loss of feeling in extremities, muscle/joint pain, muscle fatigue, difficult eating/swallowing, sensitivity to bright light, the inability to concentrate, poor circulation, irregular heartbeat, difficulty breathing, headaches, tinnitus, vertigo, panic attacks, and a slight tremor in the right arm and hand.  The Veteran did report that he did not believe he had any sequelae from his testicular cancer, but he did contend that his somatic complaints may be secondary to Agent Orange exposure.  Urinalysis was noted to be normal.  The examiner noted that the Veteran had several somatic complaints, but that it was unlikely that these "multiple vague symptoms" could be attributed to Agent Orange.

Regarding the Veteran's claim that his testicular cancer was due to his exposure to Agent Orange; the Board notes that testicular cancer is not a presumptive condition under 38 C.F.R. § 3.309.  While the Veteran's representative contends that because prostate cancer is a presumptive Agent Orange condition, and testicular cancer is in the same anatomical region, testicular cancer may also be due to Agent Orange; the NAS and the Secretary have found that testicular cancer is not a health outcome associated with exposure to certain herbicide agents.  Additionally, there is no medical evidence that directly links the Veteran's testicular cancer to his conceded Agent Orange exposure.  

Regarding the possibility of direct service connection; the Board notes that there is no indication in the service treatment records that the Veteran suffered from testicular cancer, or had any testicular complaints, during active duty.  There is no medical evidence linking the Veteran's testicular cancer to his military service.  Additionally, he developed testicular cancer six years after service.  As such, direct service connection is not warranted.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced, including treatment with chemotherapy.  See Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)  

The Board finds that the Veteran's statements are credible and competent, in that he did suffer from testicular cancer and was treated with surgery and chemotherapy.  However, the Veteran does not have the medical expertise to determine whether he developed testicular cancer due to Agent Orange exposure.  As to chronicity of symptomatology, the Veteran has stated (and the evidence has shown) that his testicular cancer was not diagnosed (nor the tumor felt) until February 1976, two months prior to his surgery.  As such, the Board finds that service connection for testicular cancer, to include as due to herbicide exposure, is not warranted.

The Veteran has, in the past, requested postponement of his hearing until his Washington, D.C. VA Medical Center medical records dated from 1976 to 1986 are obtained and associated with the claims folder.  As previously noted, VA has exhausted its efforts to locate these records, making numerous attempts to find them.  The Veteran has been officially notified of these attempts to assist him on VA letterhead, in letters dated May 23, 2008 and again on May 19, 2010.  The duty to assist requires the Secretary to "make reasonable efforts to obtain relevant records (including private records) that the claimant adequately identifies to the Secretary and authorizes the Secretary to obtain." 38 U.S.C. § 5103A(b)(1) (emphasis added); see also Loving v. Nicholson, 19 Vet.App. 96, 102 (2005) (holding that the Secretary's duty to assist includes making "reasonable efforts to obtain relevant records," as long as the claimant "adequately identifies" those records to the Secretary and authorizes the Secretary to obtain them.); see also Godwin v. Derwinski, 1 Vet.App. 419, 425 (1991) (noting that the "duty to assist is not unlimited".

Furthermore, VA concedes that the Veteran had testicular cancer, and that he was in Vietnam.  The missing (not "discarded" as alleged by the Veteran) VA records certainly would confirm his illness.  However, these records would not confirm that the Veteran had testicular cancer within a year of his separation from service in November 1970, as all available records clearly reflect the discovery of the cancer after the Veteran first noticed a lump in his right testicle "2 months PTA", as was stated in the April 1976 medical record from the University Hospital at San Diego, California, based on a history related by the Veteran.  Nor would these records serve to overcome the bar placed by the Secretary of Veteran's Affairs, based upon Update 2008 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for several health outcomes, to include: Cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate).  See Health Outcomes Not Associated with Exposure to Certain Herbicide Agents; Veterans and Agent Orange; Update 2008, 75 Fed. Reg. 247 (December 27, 2010).

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of competent, credible, and persuasive evidence to support the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for testicular cancer, to include as due to herbicide exposure is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


